Citation Nr: 1036951	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel

INTRODUCTION

The veteran had active service from January 1979 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO denied service 
connection for an acquired psychiatric disorder, to include PTSD.  
The Veteran appealed the RO's January 2006 rating action to the 
Board.  

In June 2010, the Board remanded the instant service connection 
claim to the RO to have them schedule the Veteran for a hearing 
before a Veterans Law Judge.  In July 2010, and pursuant to the 
Board June 2010 remand directives, the Veteran testified before 
the undersigned Acting Veterans Law Judge (AVLJ) at the Columbia, 
South Carolina RO.  A copy of the July 2010 hearing transcript 
has been associated with the claims folder. 

The issue of entitlement to service connection for bilateral 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   (See 
Veteran's written statement, received by the Board in September 
2010).  Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that it must again remand the service connection 
claim on appeal for additional evidentiary development.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described in the 
directives outlined in the indented paragraphs below.

The Veteran maintains that he has PTSD as a result of boxing-
related injuries and from being physically abused by "Drill 
Sergeant White" and "Drill Officer McAllister" during military 
service.  (Transcript (T.) at pages (pgs.) 1-9).

In addition, because the Veteran has claimed that his PTSD is, in 
part, the result of an in-service personal assault, or fear 
thereof, the provisions of 38 C.F.R. § 3.304(f) (2009) are 
applicable to his current claim.  This regulation requires that 
in the case of a claim for service connection for PTSD based on 
personal assault, VA provide the Veteran with certain notice 
prior to denying the claim.  Patton v. West, 12 Vet. App. 272, 
280 (1999).  Such notice has not been provided to the Veteran in 
the instant appeal and must be accomplished on remand. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

Here, in December 2006, VA examined the Veteran to determine the 
etiology of any current mental disorder and its relationship to 
military service, to include the claimed boxing-related injuries.  
The VA examiner noted that the Veteran was disoriented, unable to 
provide a clear account of his symptoms and was clearly in need 
of treatment.  The VA examiner concluded that he would provide 
the above-requested opinion only after the Veteran had received 
psychiatric treatment and became stabilized with medication.  
Since that examination, the Veteran has received continuous 
psychiatric treatment and has been prescribed medication from VA 
health care providers at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  (See VA treatment reports, dated in 
January 2000 to January 2010).  Because the requirements to 
providing the above-cited VA opinion have been met, the Veteran 
is to be scheduled for another VA examination in conjunction with 
his current appeal. 

Finally, VA has recently published new and liberalizing 
regulations governing the adjudication of claims for service 
connection for PTSD, specifically 38 C.F.R. § 3.304(f)(e), as 
revised effective July 13, 2010.  See 75 Fed. Reg. 39, 852  (July 
14, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The 
applicability of this revised regulation must be considered.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran should be contacted and 
asked to provide as much additional detail 
as possible regarding his reported claimed 
attempted in-service personal abuse.  He 
should also be asked to submit alternative 
sources of information to verify the 
claimed attempted personal abuse.  He 
should be informed that these alternative 
sources could include, but are not limited 
to, private medical records; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

The Veteran must be requested to also 
following specific information as to the 
claimed in-service personal abuse.

a. The date(s) of the abuse, within a 60 
day time frame of its occurrence; 

b.  His location at the time of the abuse 
(i.e.,); 

c. The names and ranks of service members 
involved in the incident, and; 

d. Any other information which the Veteran 
may have as to the occurrence of the 
claimed in-service physical abuse.
   
2.  Schedule the Veteran for a VA 
psychiatric examination by an appropriate 
examiner.  The purpose of the examination 
is to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The examiner must provide a 
rationale for these opinions.  The 
following considerations will govern the 
examination:

a. The claims file, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims file, the medical 
records obtained and a copy of this 
remand.

b. After examining the Veteran and 
reviewing the claims folders, the examiner 
must provide a diagnosis of each 
psychiatric disorder found and should 
include a specific finding as to whether 
the Veteran has PTSD.  

If PTSD is diagnosed, the examiner must 
specifically opine whether the stressor 
(or stressors) claimed by the Veteran is 
(or are) adequate to support a diagnosis 
of PTSD, and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  

If any other current psychiatric 
disability is diagnosed, the examiner must 
specifically opine, based on his/her 
review of the claims file, whether that 
disorder is at least as likely as not 
(e.g., a 50 percent or greater 
probability) related to active service, 
including the Veteran's reported boxing-
related injuries and physical abuse by his 
superiors.
   
The examiner should provide a full 
rationale with respect to any stated 
medical opinions.
   
The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.

3.  After the development requested above 
has been completed and any additional 
evidence has been associated with the 
claims file, the RO/AMC will review the 
evidence and determine if any appropriate 
VA examinations must be scheduled.  When 
the development requested has been 
completed, the RO should readjudicate the 
issue, to include consideration of 
38 C.F.R. § 3.304(f)(e), as revised 
effective July 13, 2010.  See 75 Fed. Reg. 
39, 852  (July 14, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)). 

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



